Mr. Justice Waterman delivered the opinion of the Court. The errors said to exist in the record of each of these cases are alleged to arise out of the evidence adduced upon the trial. In each, the original instead of a copy of the bill of exceptions is certified here under a stipulation, which is that the bill of exceptions may be made a part of the record. Such a stipulation accomplishes nothing. The bill of exceptions is a part of the record without stipulation. We have so often, called attention to the statute under which the original of a bill of exceptions may be inserted in the transcript of the record instead of a copy, that further reference thereto seems useless. The respective judgments are affirmed.